Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
Claims 1, 4-5, 8, 11-12, 15, and 18-19 are currently amended while claims 2, 9, and 16, are cancelled. Claims 1, 3-8, 10-15, and 17-21 are currently pending.


 Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-21 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to streaming media to a client that supports virtual reality, the approach taking into account capability information,  auxiliary information, viewpoint information, visual angle information, at least one of projection or streaming mode information, and utilizes push data.  The claimed invention has a server receive a media information obtaining request sent by a client. The media information obtaining request comprises capability information and auxiliary information. The client capability information 
The closest references found are now discussed below: 
Utsugi et al (US Patent No: 9,881,417) teaches an approach to multi-view drawings and 3D objects. While Utsugi teaches the application of viewpoint position and angle of view in animations, Utsugi does not teach at least one of a projection mode or streaming mode. This is due to the fact that Utsugi is not really directed toward a VR environment. Nor does Utsugi discuss pushing content to the client.
In another example, Soni et al (US PGPub No: 2017/0111595) teaches controlling content viewed by a user that takes into account view angles and viewpoints. However while Soni states that VR environments are supported, it is only mentioned and is not a focus of any embodiment of the invention. Soni also does not teach one of a projection mode or streaming mode. Nor does Soni discuss pushing content to the client. Finally Soni also does not teach the claimed capability information being sent to the server.
Takeda (US PGPub No: 2012/0026166) on the other hand is directed towards a virtual space/reality. In particular, Takeda also teaches the utilization of viewpoint data, viewing angle data, and even type of projection. However, Takeda falls short in other regards. For instance Takeda does not teach providing the client capability information. In another shortcoming, while the type of projection, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456